 1                                                                          The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8   KERRY L. ERICKSON; MARC D. ERICKSON;                                   No. 2:18-cv-01793 BJR
     MICHELLE M. LEAHY; RICHARD A. LEAHY;
 9   JOYCE E. MARQUARDT; and DOES 1-237;
                                      Plaintiffs,                           ORDER EXTENDING
10           v.                                                             DEADLINES FOR INITIAL
                                                                            DISCLOSURES AND JOINT
11   MONSANTO COMPANY, a Delaware corporation;                              STATUS REPORT AND
     SOLUTIA, INC., a Delaware corporation;                                 DISCOVERY PLAN
12   PHARMACIA LLC, a Delaware limited liability
     corporation, f/k/a Pharmacia Corporation; UNION
13   HIGH SCHOOL DISTRICT NO. 402; SNOHOMISH
     HEALTH DISTRICT; and ROES 1-10;
14                                    Defendants.
15

16           THIS MATTER came on before this Court on the parties’ Stipulated Motion to Extend

17   Deadlines for Initial Disclosures and Joint Status Report and Discovery Plan. The Court having

18   considered the motion, and finding good cause therefor, hereby GRANTS the stipulated motion

19   and ORDERS the following extension of deadlines:

20                   Deadline for FRCP 26(f) Conference be set for two weeks after the Court
                      rules on the motion to remand;
21
                     Deadline for Initial Disclosures set for three weeks after the Court rules on
                      the motion to remand;
22
                     Combined Joint Status Report and Discovery Plan as Required by FRCP
23                    26(f) and Local Civil Rule 26(f) set for four weeks after the Court rules on
                      the motion to remand.
24

25    ORDER EXTENDING DEADLINES FOR INITIAL DISCLOSURES                                FRIEDMAN | RUBIN PLLP
      AND JOINT STATUS REPORT AND DISCOVERY PLAN - 1                                         1126 H IGHLAND A VE
      Erickson, et al. v. Monsanto Company, et al., No. 2:18-cv-01793 BJR                  B REMERTON , WA 98337
26                                                                                             (360) 782-4300
 1   DATED this 15th day of January, 2019.

 2

 3
                                                                A
                                                                Barbara Jacobs Rothstein
                                                                U.S. District Court Judge
 4
     Presented by:
 5
     By: s/ Henry G. Jones
 6       Henry G. Jones, WSBA No. 45684
         FRIEDMAN | RUBIN PLLP
 7       1126 Highland Avenue
         Bremerton WA 98337
 8       Tel: (360) 782-4300 | Fax: (360) 782-4358
         Email: hjones@friedmanrubin.com
 9
     Attorney for Plaintiffs
10
     By:     s/ Jennifer L. Campbell
11   (authorization for signature received)
     Jennifer L. Campbell, WSBA #31703
12   Email: jcampbell@schwabe.com
     SCHWABE, WILLIAMSON & WYATT, P.C.
13   1420 5th Avenue, Suite 3400
     Seattle, WA 98101-4010
14   Tel: (206) 622-1711 | Fax: (206) 292-0460
15   Attorneys for Defendants Monsanto Company,
     Pharmacia LLC and Solutia Inc.
16

17   By:     s/ Christopher J. Kerley
     (authorization for signature received)
18   Christopher J. Kerley, WSBA #16489
     EVANS, CRAVEN & LACKIE, P.S.
19   818 W. Riverside, Suite 250
     Spokane WA 99201
20   Tel: (509) 455-5200 | Fax: (509) 455-3632
21   Attorneys for Defendant
     Snohomish Health District
22

23

24

25    ORDER EXTENDING DEADLINES FOR INITIAL DISCLOSURES                              FRIEDMAN | RUBIN PLLP
      AND JOINT STATUS REPORT AND DISCOVERY PLAN - 2                                          1126 H IGHLAND A VE
      Erickson, et al. v. Monsanto Company, et al., No. 2:18-cv-01793 BJR                   B REMERTON , WA 98337
26                                                                                              (360) 782-4300
